Hooker, C. J.
The map accompanying this opinion will show the situation of defendant’s wires, which *293extended along Water street in Port Huron. It is noticeable that Water street is not straight. From the elbow shown on the map, it extends west, and in erecting the wires it was deemed prudent to stay the pole west of the elbow, to prevent it from being drawn over to the west by the weight of the wires to the west of it, thereby



occasioning sagging. This stay consisted of a guy wire, fastened near the top of the westerly pole, and extending to the pole southeast of the elbqw, and fastened about 10 feet above the ground. The poles were set just outside of the curb line, between the sidewalk and the curb, and the effect was to cause the guy wire to cross above the pavement.
*294The plaintiff, a milkman, was driving in his wagon, when his horse drew the wagon against the wire, and injured him. This was on Friday, in the daytime, and the wire had then sagged within a few feet of the ground. The defendant showed that on the previous Sunday asevere storm of snow, sleet, and rain, accompanied by wind and freezing weather, set in, and continued for 30 hours; that it was exceptionally severe, and very destructive to the poles and wires of telegraph, telephone, and electric-lighting systems, many poles and wires being broken, twisted, and down all over the city of Port Huron, as well as other cities, to the great danger of the public; that the streets were blocked with snow, and poles and wires covered with ice; and that the sagging of this guy wire was due to this cause. It was shown that defendant set its men at work repairing damages at once where it considered the danger the greatest, and procured what help it could, in addition to its regular force, but had difficulty in finding men who were competent, in view of the condition of wires about the State causing an unusual demand, and from the danger arising from the crossing of wires with others carrying high currents. The defendant had no notice of the sagging of this particular wire, which was one of many of its wires affected by the storm. The circuit judge directed a verdict for the defendant.
We are of the opinion that, under the evidence contained in the record, the case should have gone to the jury upon the question of defendant’s negligence and plaintiff’s contributory negligence.
The judgment is reversed, and a new trial ordered.
The other Justices concurred.